Case 1:21-cv-00047-HCN-DBP Document 26 Filed 08/31/21 PageID.97 Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH

LINDA P. SMITH,                     )
                                    )
               Plaintiff,           )
                                    )
       v.                           )                  Case No. 1:21-cv-47-HCN-DBP
                                    )
XAVIER BECERRA, in his official     )
capacity as Secretary of Health and )
Human Services,                     )
                                    )
               Defendant.           )
____________________________________)

                        DEEFENDANT’S RESPONSE TO PLAINTIFF’S
                          MOTION FOR AN EXTENSION OF TIME

          Plaintiff insisted that an answer be filed in this case, notwithstanding Local Civil Rule 7-

4(a)(1)(A). The day after the Secretary filed his answer, Plaintiff’s counsel informed undersigned

counsel that Plaintiff “does not believe that it complies with the requirements of Rule 8,” “believes

that the failures to admit/respond are in ‘bad faith’ and that your signature was applied thereto in

violation of Rule 11,” and “anticipates that the ‘Answer’ served yesterday will be the subject of a

Rule 11 motion and/or a motion for fees under the ‘bad faith’ provisions of 28 USC 2412.” Ex. A

at 2.1 Plaintiff’s counsel did not identify any particular issue with the Secretary’s answer, id., and

did not respond to an offer to meet and confer regarding any response or responses with which

Plaintiff might have a concern, id. at 1. Plaintiff’s counsel also indicated that “Plaintiff intends to

move the Court to extend all the briefing deadlines by 10 days so that the amendment as of right

period of Rule 15 will elapse before the briefing starts.” Id. at 2. Plaintiff has now filed that

motion.




1
    A true and correct copy of this correspondence is attached as Exhibit A.
Case 1:21-cv-00047-HCN-DBP Document 26 Filed 08/31/21 PageID.98 Page 2 of 7




       Plaintiff is apparently seeking an extension of the briefing schedule so that she can raise

objections to the Secretary’s answer after his time to amend as of right has expired, rather than

presenting them beforehand. Although the Secretary would not ordinarily oppose a request for a

relatively short extension at the start of summary judgment briefing, he does oppose an extension

for this purpose.

       In her extension motion, Plaintiff takes issue with paragraphs 27 and 68 of the Secretary’s

answer. Paragraph 27 of the complaint characterizes statutes and regulations, as follows:

               The Secretary has issued regulations further setting forth a five-part
               test to determine whether equipment is “durable medical
               equipment” within the meaning of [42 U.S.C.] § 1395x(n) (see 42
               C.F.R. § 404.202). Equipment is considered “durable medical
               equipment” if it:

               a) Can withstand repeated use;
               b) Has an expected life of at least 3 years;
               c) Is primarily and customarily used to serve a medical purpose;
               d) Generally is not useful to an individual in the absence of illness
               or injury; and
               e) Is appropriate for use in the home.

This paragraph cites to a regulation that does not exist—there is no 42 C.F.R. § 404.202—and

provides a paraphrase rather than the precise text of the regulation at 42 C.F.R. § 414.202. In

addition to being pointless (there is no reason to allege the existence of a regulation) the allegations

are incorrect. The Secretary’s appropriate response was: “This paragraph consists of plaintiff’s

characterizations of the Secretary’s regulations, to which no response is required. The Court is

respectfully referred to the cited regulatory provision for a full and complete statement of its

contents.” The Secretary’s general denial of these inaccurate allegations was also justified, despite

Plaintiff’s assertion that “no person could have denied the allegations in good faith and . . . the

response violates FED.R.CIV.P. 8 and other Rules concerning papers filed with the Court.” Pl.’s




                                                   2
Case 1:21-cv-00047-HCN-DBP Document 26 Filed 08/31/21 PageID.99 Page 3 of 7




Mot. at 3. There is no obligation for the Secretary to agree to a mis-cited paraphrase, when the

true and correct regulation is publicly available.

       Paragraph 68 of the complaint characterizes a document in the administrative record, a

decision issued by the administrative law judge in ALJ Appeal No. 1-6020086584R1. The

paragraph is a single sentence: “In particular, ALJ Lambert found that Mrs. Smith’s CGM (and

supplies) was ‘primarily and customarily used to serve a medical purpose.’” The phrase “Mrs.

Smith’s CGM” appears throughout the complaint. In some cases, it apparently refers to the device

for which supplies were provided on October 29, 2015. See Compl. ¶¶ 59, 61–62, 66, 68–72

(discussing ALJ Appeal Nos. 1-6020086584 & 1-6020086584R1). In other cases, it seems to refer

to a device provided on December 13, 2016,2 for which supplies were provided on November 16,

2017 and May 15, 2018. See Compl. ¶¶ 78, 83–84, 89–90, 94–95. Coverage of the December

2016 device and the November 2017 claim for supplies were at issue in ALJ Appeal No. 1-

8048536100, while the May 2018 claim for supplies was at issue in ALJ Appeal No. 1-

8048583213; those two ALJ decisions were affirmed in the Medicare Appeals Council decision

under review here. When the complaint speaks of “Mrs. Smith’s CGM,” therefore, it seems to be

alleging that the device for which supplies were provided in October 2015 and the device that was

itself provided in December 2016 were one and the same.3 That would be a relevant fact for



2
  As the Court is aware, the device provided in December 2016 was an insulin pump that also
receives information about a patient’s interstitial glucose levels. The precise nature of the device
for which supplies were provided in October 2015 is not clear from the decisions in ALJ Appeal
Nos. 1-6020086584 and 1-6020086584R1, which simply refer to it as a “continuous glucose
monitor.”
3
  Compare, e.g., Compl. ¶ 69 (“ALJ Lambert also found that Mrs. Smith’s CGM (and supplies)
was ‘durable medical equipment.’” (discussing October 2015 claim)) with id. ¶ 84 (“In particular,
ALJ Win found that Mrs. Smiths’ [sic] CGM (and supplies) were not ‘durable medical equipment’
as defined in CMS 1682-R.” (discussing device provided December 2016)).

                                                     3
Case 1:21-cv-00047-HCN-DBP Document 26 Filed 08/31/21 PageID.100 Page 4 of 7




Plaintiff’s argument that the earlier ALJ ruling should have collaterally estopped the Medicare

Appeals Council from issuing the decision challenged here. But as a simple matter of chronology,

it cannot be true. The Secretary’s general denial was therefore justified, as applied to paragraph

68, as was his specific denial of “plaintiff’s . . . characterizations of the proceedings in ALJ Appeal

No. 1-6020086584R1.” Answer, ¶ 68. Plaintiff’s assertion that “no person could have denied the

allegations in good faith and . . . the response violates FED.R.CIV.P. 8 and other Rules concerning

papers filed with the Court” is again baseless. Pl.’s Mot. at 3.

       Undersigned counsel would happily have explained the Secretary’s position to Plaintiff’s

counsel had he accepted the invitation to meet and confer regarding what Plaintiff apparently

believes to be serious issues with the Secretary’s answer. The Secretary remains willing to meet

and confer, and to amend his answer as necessary. But given the course of proceedings in this

case and related litigation, one might reasonably suspect that preserving the ability to make

allegations of bad faith, prejudice, and delay is of greater interest than resolving any putative issues

with the Secretary’s answer.

       As the Court is aware, this is not the first case in which Plaintiff’s counsel has represented

a Medicare beneficiary seeking coverage for a continuous glucose monitor or related supplies. In

Lewis v. Becerra, No. 18-cv-2929 (D.D.C.), Plaintiff’s counsel represents two beneficiaries in a

putative class action. The Secretary filed a partial motion to dismiss in May 2019. While that

motion was pending, the parties completed discovery and the plaintiffs moved for class

certification. In the course of discovery, the Secretary responded to numerous interrogatories and

requests for admission and production; in class certification briefing, the Secretary explained his

position in detail and at length. In January 2021, the Lewis court resolved the pending motion to

dismiss, granting it in part and denying it in part. The court also denied the motion for class



                                                   4
Case 1:21-cv-00047-HCN-DBP Document 26 Filed 08/31/21 PageID.101 Page 5 of 7




certification, without prejudice. The Secretary then filed his answer, and plaintiffs renewed their

motion for class certification. Notwithstanding all of the earlier discovery and briefing in which

the Secretary had carefully laid out his position, plaintiffs argued in their second class certification

motion that “all the allegations relating to the requirements of class certification” should be

“deemed admitted” because of supposedly defective general denials in the Secretary’s answer.

Lewis, ECF No. 81 at 5. “[I]n an effort to avoid unnecessary litigation of procedural disputes, the

Secretary . . . amended his answer in accordance with Federal Rule of Civil Procedure 15(a)(1)(A)

to provide more specific denials.” Lewis, ECF No. 85 at 2. Plaintiffs then complained that they

had “filed their [second] motion for class certification without knowing which bases [for class

certification] were disputed,” despite the fact that plaintiffs’ renewed motion did little more than

incorporate by reference their original class certification motion, which the Secretary had fully

opposed almost a year before. Lewis, ECF No. 86 at 7.

        The Secretary’s answer in this case resembled his amended answer in Lewis. Given the

course of the litigation in that case, it is not entirely surprising that Plaintiff here insisted on the

filing of an answer and then objected to the answer that was filed. But the legal issues in this case

are well defined, and do not turn on any particular detail of the parties’ pleading. The Court is

conducting judicial review of agency action. Plaintiff alleges that the Medicare Appeals Council

was bound, as a matter of collateral estoppel, by a decision in another, earlier case resolved at a

lower level of the administrative appeals process. The Secretary denies that this is so. Plaintiff

also alleges that she is entitled to coverage of her claim because of putative procedural deficiencies

in CMS Ruling 1682-R. The Secretary again denies that this is so. To the extent that Plaintiff has

genuine concerns that the Secretary’s answer may somehow impede the course of this litigation,

the Secretary is willing to attempt to resolve them in good faith. Here, as in Lewis, the Secretary



                                                   5
Case 1:21-cv-00047-HCN-DBP Document 26 Filed 08/31/21 PageID.102 Page 6 of 7




would prefer to avoid unnecessary litigation of procedural disputes. But if the point of the

procedural dispute is to support accusations of misconduct, it may be difficult to resolve.

       Plaintiff asks the Court to extend the briefing schedule so that Plaintiff can file her motion

for summary judgment after the Secretary’s time to amend has expired. Yet Federal Rule of Civil

Procedure 15(a)(2) instructs that “[t]he court should freely give leave” to amend an answer or

another pleading “when justice so requires,” notwithstanding the lapse of a party’s period to amend

the pleading as of right. If the Court were to proceed as Plaintiff suggests, the Secretary expects

that Plaintiff’s summary judgment motion would argue that the Secretary’s answer admitted a wide

range of allegations, for reasons that Plaintiff has declined to articulate outside of this extension

motion (and only briefly here). If the Secretary then sought leave to amend for the purpose of

resolving any dispute regarding the effect of his answer, he anticipates that Plaintiff would oppose

on the grounds that the motion for leave to amend was part of a bad faith campaign of evasion and

delay, and that she had been prejudiced by filing her summary judgment motion without the benefit

of an amended answer.

       There is no reason to litigate a straightforward case with discrete legal issues in this manner.

If Plaintiff has genuine concerns with the answer that has been filed here, the Secretary is happy

to meet and confer and attempt to resolve them before the start of summary judgment briefing. If

an extension was necessary to facilitate that process, the Secretary would not oppose it. But this

Court should not grant an extension the express purpose of which is for Plaintiff to ensure that the

Secretary’s time to amend as of right has run before she raises detailed objections to his answer.



Dated: August 31, 2021                                Respectfully submitted,

                                                      BRIAN M. BOYNTON
                                                      Acting Assistant Attorney General

                                                  6
Case 1:21-cv-00047-HCN-DBP Document 26 Filed 08/31/21 PageID.103 Page 7 of 7




                                         MICHELLE BENNETT
                                         Assistant Director, Federal Programs Branch

                                         /s/ James Bickford
                                         JAMES BICKFORD
                                         Trial Attorney (N.Y. Bar No. 5163498)
                                         United States Department of Justice
                                         Civil Division, Federal Programs Branch
                                         1100 L Street, NW
                                         Washington, DC 20530
                                         James.Bickford@usdoj.gov
                                         Telephone: (202) 305-7632
                                         Facsimile: (202) 616-8470

                                         Counsel for Defendant




                                     7
